Title: Silence Dogood, No. 3, 30 April 1722
From: Franklin, Benjamin
To: 



To the Author of the New-England Courant.
  [No. 3
  Sir,

It is undoubtedly the Duty of all Persons to serve the Country they live in, according to their Abilities; yet I sincerely acknowledge, that I have hitherto been very deficient in this Particular; whether it was for want of Will or Opportunity, I will not at present stand to determine: Let it suffice, that I now take up a Resolution, to do for the future all that lies in my Way for the Service of my Countrymen.
I have from my Youth been indefatigably studious to gain and treasure up in my Mind all useful and desireable Knowledge, especially such as tends to improve the Mind, and enlarge the Understanding: And as I have found it very beneficial to me, I am not without Hopes, that communicating my small Stock in this Manner, by Peace-meal to the Publick, may be at least in some Measure useful.
I am very sensible that it is impossible for me, or indeed any one Writer to please all Readers at once. Various Persons have different Sentiments; and that which is pleasant and delightful to one, gives another a Disgust. He that would (in this Way of Writing) please all, is under a Necessity to make his Themes almost as numerous as his Letters. He must one while be merry and diverting, then more solid and serious; one while sharp and satyrical, then (to mollify that) be sober and religious; at one Time let the Subject be Politicks, then let the next Theme be Love: Thus will every one, one Time or other find some thing agreeable to his own Fancy, and in his Turn be delighted.
According to this Method I intend to proceed, bestowing now and then a few gentle Reproofs on those who deserve them, not forgetting at the same time to applaud those whose Actions merit Commendation. And here I must not forget to invite the ingenious Part of your Readers, particularly those of my own Sex to enter into a Correspondence with me, assuring them, that their Condescension in this Particular shall be received as a Favour, and accordingly acknowledged.
I think I have now finish’d the Foundation, and I intend in my next to begin to raise the Building. Having nothing more to write at present, I must make the usual excuse in such Cases, of being in haste, assuring you that I speak from my Heart when I call my self, The most humble and obedient of all the Servants your Merits have acquir’d,
Silence Dogood
